Citation Nr: 1123332	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  09-32 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction from 100 percent to 30 percent for residuals of lung cancer, to include centrilobar emphysema/fibrosis of the right lung, claimed as radiation fibrosis, effective from October 1, 2008, was proper, to include entitlement to a disability rating in excess of 30 percent.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from June 1962 to August 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which effectuated an April 2009 proposal to reduce the Veteran's evaluation for residuals of service connection lung cancer from 100 percent to 30 percent.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2009 substantive appeal, the Veteran stated that he had experienced a recurrence of lung carcinoma.  A July 2009 VA treatment note reflects that a nodule was found in the left lung, and providers were suspicious that the nodule might be a carcinoma.  Clinical records dated through March 2010 reflect that providers were evaluating the nodule, and that the providers had concluded that it was not likely that the nodule was a carcinoma.  However, the records associated with the claims file suggest that evaluation of the Veteran's lungs for recurrence of carcinoma was continuing.  Further development is required before appellate review may be completed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical records from March 2010 to the present.  Do not associate duplicate records with the claims files.

2.  Afford the Veteran an opportunity to identify each private provider or any treating facility rendering treatment since March 2010.  Ask the Veteran to include facilities at which diagnostic examinations, including radiologic examinations, were conducted.

3.  AFTER the development above is conducted, afford the Veteran VA examination of the lungs.  The claims folder and a copy of this Remand should be made available to the examiner for review in connection with the examination.  The examiner must indicate that pertinent documents in the claims folders were reviewed.  The examiner should provide an opinion as to whether the Veteran has experienced any recurrence or metastasis of lung carcinoma.  The examiner should describe all residuals of carcinoma of the lung, to include description of the current severity of any residual of lung carcinoma and severity of adverse effects of treatment.  In particular, pulmonary function testing or other examination as necessary to evaluate current lung functioning should be conducted.  

4.  After reviewing the evidence to assure that VA's duties to notify and assist the Veteran have been met, and after reviewing the VA examination report to assure that the report is complete, the claim for restoration of a 100 percent evaluation, to include the claim for an evaluation in excess of 30 percent for residuals of lung cancer, should be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC should be issued.  The Veteran and his attorney should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


